Title: Commission to Robert Breck, 24 January 1776
From: Washington, George
To: Breck, Robert



[Cambridge, 24 January 1776]

You being recommended to me as a proper person to muster the Regiment now raising by Order of The General Court of This Province, in the Counties of Hampshire & Berkshire for the Continental Service I do therefore by virtue of the powers & Authorities to me given, by The Continental Congress—Constitute and appoint you Commissary for that particular

purpose—willing and Commanding all Officers, Soldiers, & persons any ways Concerned to be Obedient and Assisting to you in the execution of this Commission—Neither Negroes (being Slaves) old Men, or Boys, unable to bear Arms, & to endure the fatigues of the Campaign, nor Persons labouring under any bodily infirmity whatsoever are to be allowed to pass Muster, of which you are to take due Notice. Given under my Hand and Seal at Head Quarters Cambridge this 24th day of January Anno Domini 1776.
